Citation Nr: 0733424	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  99-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for shingles, also 
claimed as herpes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.

In November 1999, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In January 2001, September 2003, and February 2006, the Board 
remanded the present matter for additional development and 
due process concerns.  The case has been returned for further 
appellate review.

During the course of this appeal the issues of entitlement to 
service connection for skin disability, claimed as contact 
dermatitis and folliculitis, and entitlement to service 
connection for residuals of an anal fistula were granted.

In the February 2006 Board remand, the Board noted that it 
appeared that the veteran had submitted evidence with a 
request to reopening a claim for service connection for 
partial loss of the upper mandible due to infection secondary 
to a tooth extraction.  This claim was referred to the RO for 
appropriate action.

In July 2007, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of these 
proceedings has been associated with the veteran's claims 
file. 

FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran developed bilateral hearing loss and tinnitus during 
or as a result of his service.

2.  The medical evidence is against a showing that the 
veteran has shingles, also claimed as herpes.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2007).

2.  The criteria for establishing entitlement to service 
connection for shingles, also claimed as herpes, are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March 2003 and June 2004, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims.  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was provided with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the claims, and he was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on his behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
October 2006 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, multiple VA 
examinations, and statements submitted by the veteran and his 
representative in support of the claims.  The Board also 
notes that the veteran's case has been remanded on multiple 
occasions for additional development. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.


II. Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Bilateral hearing loss and tinnitus.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

In this case, the veteran seeks service connection for 
bilateral hearing loss and tinnitus.  The veteran's claims 
file indicates that the veteran has been diagnosed as having 
right ear tinnitus and bilateral hearing loss for VA 
purposes.  Therefore, although the Board has reviewed the lay 
and medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
hearing loss and tinnitus are related to a disease or injury 
in service.  

In this case, the veteran testified that he was exposed to 
noise in service from working in close proximity to a 
generator for several months.  He also stated that he was 
exposed to noise in service on the rifle range in basic 
training without hearing protection.  The veteran states that 
he first noticed tinnitus in 1968 after an ear infection.  He 
also indicated that he first began to have trouble with his 
hearing in service.  

Here, the Board notes that the veteran's service medical 
records are negative for any hearing loss in service.  The 
veteran's separation examination showed normal hearing, and 
the veteran checked "no" regarding any hearing loss on the 
related medical history report.  

After service, the veteran's claims file contains several 
audiological examinations.  The first of these examination 
reports is dated in April 1997 and shows mild hearing loss 
for VA purposes.  A VA examination report dated in December 
1998 also shows hearing loss for VA purposes.  This examiner 
noted that the veteran's claims file was not available for 
review, but did indicate that the test results were 
considered valid and reliable for ratings purposes.  This 
examiner also noted that the veteran complained of long-
standing hearing loss, more severe for the right ear.  An 
additional December 1998 VA examination report noted the 
veteran's medical history, to include in-service noise 
exposure from the rifle range and generator noise.  The 
veteran also reported right side ringing in his ears.  After 
examination, and after reviewing the corresponding 
audiological test results, the examiner stated that the 
veteran has what appears to be mixed hearing loss on the 
right side with significant sensorineural component.  The 
veteran was noted to have right-sided tinnitus.  The examiner 
also stated that the veteran's left-sided hearing loss is 
consistent with a history of military noise exposure and, 
pending certain tests that the examiner thought would be 
normal, the veteran's right-sided hearing is at least as 
likely as not secondary to both history of noise exposure as 
well as an apparent history of acoustic trauma to the right 
ear with healed tympanic membrane perforation and possible 
acicular dysfunction accounting for his conductive loss.  No 
nexus opinion was offered regarding right ear tinnitus. 

The veteran submitted an April 1998 statement from a fellow 
serviceman.  The affiant stated that he had served with the 
veteran and he remembered the veteran complaining of 
difficulty hearing and of tinnitus.  The affiant also 
reported that he remembered having to repeat sentences to the 
veteran because the veteran did not hear him the first time.

VA outpatient audio examinations dated in September 1998 and 
March 1999 also note mild to moderate sensorineural hearing 
loss and episodic tinnitus.  

In July 2002, the veteran was afforded an additional VA 
examination.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and report.  The veteran's medical and military 
history were reviewed for the record, to include a history of 
3-4 months of noise exposure while a generator operator, and 
exposure to gunfire without hearing protection during basic 
training.  The veteran was noted to have no difficulty 
conversing and answering questions at a conversational level 
with and without his hearing aids.  The veteran was noted to 
have right ear mild sensorineural hearing loss after testing 
and re-instruction.  Results for the left ear were, however, 
noted to be unreliable and inconsistent with military noise 
exposure.  No diagnosis of tinnitus and no nexus opinion 
regarding hearing loss or tinnitus was offered.

The veteran underwent another VA examination in July 2004.  
The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination and report.  
The veteran's medical history was noted and the veteran 
reported tinnitus in his right ear.  Testing revealed hearing 
loss for VA purposes in both ears.  After examination, the 
examiner noted that tympanograms suggested normal middle ear 
functioning, but that this could not be confirmed with air 
and bone conduction threshold testing because of poor 
response reliability.  After further explanation, the 
examiner stated that testing was terminated when it became 
clear that reliable responses could not be obtained.  The 
examiner stated that the results in the report were too 
inconsistent to be credible.  Non-organic hearing loss was 
evident, and the examiner noted that that VA was not to 
adjudicate based on these results.  The examiner also stated 
that if another examination is arranged, it must be done with 
the understanding that full veteran cooperation is needed for 
reliable and valid results to be obtained.  

Finally, the veteran was afforded an additional VA 
examination in September 2006.  The examiner indicated that 
the veteran's claims file had been exhaustively reviewed in 
connection with the report.  The veteran's audiological 
history was set forth in the report.  The examiner then 
stated that, of critical importance was the identification of 
the veteran's separation examination in his military records.  
In July 1969, the veteran's hearing was normal for both ears.  
The examiner then noted that research has confirmed that 
there is no evidence of continuing injury to the ear after 
noise exposure has terminated.  Because the veteran had 
normal hearing at separation, the examiner reasoned that the 
hearing loss that became evident 21 years after service must 
have occurred after service.  The examiner also noted that he 
could not identify any report of a perforated eardrum in the 
veteran's military records.  After further explanation, the 
examiner stated that "[i]t is my professional opinion that 
the veteran's hearing loss is not the result of or caused by 
military noise exposure.  [The] veteran's medical records are 
consistent with normal middle ear systems, bilaterally, and 
there is no objective audiological evidence of any residuals 
from any tympanic membrane perforation."

The Board finds that the preponderance of the evidence of 
record is against a finding that the veteran's hearing loss 
and tinnitus are related to his service.  While the veteran 
and the veteran's buddy in service have asserted that the 
veteran had hearing loss during service, the Board finds the 
veteran's service medical records to be more probative as to 
whether the veteran experienced hearing loss in service.  The 
veteran denied hearing loss on discharge examination, there 
is no indication in the veteran's service records that he 
suffered hearing loss or tinnitus in service, and there is no 
indication of hearing loss or tinnitus until approximately 20 
years later.  In addition, the September 2006 VA examiner, 
who thoroughly examined the veteran's claims file in 
connection with the claim, found that the veteran's hearing 
loss was not related to his service, to include his reported 
military noise exposure. 

Here, the Board notes that the veteran's claims file contains 
the opinion of the December 1998 VA examiner that is 
favorable to the veteran's contentions.  The Board finds, 
however, that the opinion of the later VA examiner, who 
examined the veteran's claims file and supported his opinion 
with stated evidentiary rationale, should carry the most 
weight in this case.  The December 1998 VA examiner's opinion 
appears to be based on the veteran's reported history and 
does not appear to be based on an examination of the 
veteran's claims file.  It is noted in the companion December 
1998 audiological examination report that the veteran's 
claims file was not available for review.  This opinion is 
therefore entitled to less weight.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rational basis for doing so is 
given).  Finally, the Board notes that none of the 
physicians, that have examined the veteran or his claims 
file, have indicated that the veteran's right ear tinnitus is 
related to his military service.

While the veteran's wife has testified that the veteran has 
hearing loss that is related to service, the Board does not 
find her testimony to be of any significant probative value.  
The veteran's wife has stated that she is a nurse at a 
dialysis clinic and she has not asserted that she has any 
medical expertise related to hearing loss.  Consequently, the 
Board does not find the statements of the veteran's wife 
regarding hearing loss to be competent medical evidence in 
favor of the veteran's claim.  (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran's hearing loss and tinnitus are related to or had 
their onset in service.  Service connection for bilateral 
hearing loss and tinnitus must therefore be denied.  

B.	Shingles, also claimed as herpes.

The veteran maintains that he is entitled to service 
connection for shingles.  The veteran testified at the July 
2007 hearing that he has had outbreaks of shingles on two 
occasions, once during service, and once in 1995.  The 
veteran stated that this 1995 outbreak was in the same 
location as the initial one, and that he self treated this 
second outbreak.  The veteran's wife stated that she is a 
nurse at a dialysis facility, asserted that she has medical 
expertise, and she stated that the veteran had shingles in 
1995.
 
The veteran's service medical records indicate that the 
veteran sought treatment for contact dermatitis in September 
1968.  In June 1968 the veteran sought treatment for possible 
shingles.  The physician diagnosed the veteran with 
folliculitis.  The history provided in the final consult was 
a 30 day history of erythematous papulpustule lesions on the 
buttocks.  On service separation, the veteran was noted to be 
normal in all respects.

In order to determine whether the veteran has shingles that 
had its onset in service, the veteran was afforded a VA 
examination dated in October 2006.  The examiner indicated 
that the veteran's claims file had been reviewed in 
connection with the examination and report.  The veteran's 
medical history was noted for the record, to include the in-
service dermatology consults and the 1995 outbreak.  The 
veteran reported that he currently has no rash, but did note 
areas on his waistline that were slightly hyperpigmented from 
previous lesions.  After examination, the examiner stated 
that there is insufficient evidence to establish a diagnosis 
for herpes zoster/shingles.  The examiner noted that the 
veteran's service medical records do not document the veteran 
ever having been diagnosed with or treated for herpes 
zoster/shingles.  He was noted to have been treated in 
service for folliculitis involving his buttocks and for a 
recurrent rash in 1968 and 1969.  The examiner also indicated 
that the cause of the area of hyperpigmentation is 
undocumented and it would be mere speculation to determine 
what it was secondary to.  Here, the Board also notes that 
the veteran has been service-connected for contact dermatitis 
and folliculitis.

Based on the foregoing, the Board finds that service 
connection for shingles, also claimed as herpes, must be 
denied.  While the veteran's wife has stated that the veteran 
had herpes/shingles in 1995, with regard to the origins of 
any skin disability, the veteran's wife has not indicated 
that she has any medical expertise related to skin 
disabilities.  Even if the veteran did have herpes/shingles 
in 1995, there is no competent medical evidence that the 
veteran developed such as a result of service.  The Board 
notes that the veteran's skin problems during service were 
not diagnosed as shingles or herpes.  Furthermore, the 
October 2006 VA examiner indicated that there was no evidence 
that the veteran has, or ever had, herpes zoster shingles.  
Since there is no competent medical evidence indicating that 
the veteran has a current shingles/herpes disability that is 
related to service, the preponderance of the evidence is 
against his claim and his claim must be denied. 


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for tinnitus is denied.

3.  Service connection for shingles, also claimed as herpes, 
is denied.




____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


